DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/29/2021. The applicant submits Information Disclosure Statements dated 11/29/2021, 03/22/2022, 04/28/2022, and 08/29/2022. The applicant does not claim Domestic Priority. The applicant does claim Foreign priority to an application dated 12/01/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation without significantly more. The claims recite a machine learning method for performing training of values of model parameters forming a machine learning model in a machine learning system including a vehicle having the machine learning model used for control of mounted equipment and server. This judicial exception is not integrated into a practical application because the claims fail to state with particularity what the method is trained to do. The claims identify improving processing load, however, the claims do not identify what tasks the machine learning model is taught to perform. The claims do not identify what parameters are collected or how they are collected. Thus, the features are broad and do not comport with the 2019 Subject Matter guidance example 39 for how claiming training a neural network should be claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent and dependent claims do not identify what training is performed what features are collected and how it is determined when the processing is performed in a vehicle versus at a server and result of the training. The claims are very broad with operations of transmitting, detecting, determining, performing, performing and processing without identifying what constitutes parameters, values, data set, or processing. The claims are aspirational in trying to improve processing without identifying what data is processed and when the threshold for when data is processed in a vehicle versus in a server. 
Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation without significantly more. The claims recite a machine learning system including a vehicle having a machine learning model used for control of mounted equipment and a server able to communicate with the vehicle and performing training of values of model parameters forming the machine learning model. This judicial exception is not integrated into a practical application because the claims fail to state with particularity what the method is trained to do. The claims identify improving processing load, however, the claims do not identify what tasks the machine learning model is taught to perform. The claims do not identify what parameters are collected or how they are collected. Thus, the features are broad and do not comport with the 2019 Subject Matter guidance example 39 for how claiming training a neural network should be claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent and dependent claims do not identify what training is performed what features are collected and how it is determined when the processing is performed in a vehicle versus at a server and result of the training. The claims are very broad with operations of transmitting, detecting, determining, performing, performing and processing without identifying what constitutes parameters, values, data set, or processing. The claims are aspirational in trying to improve processing without identifying what data is processed and when the threshold for when data is processed in a vehicle versus in a server.
Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation without significantly more. The claims recite a server being able to communicate with a vehicle having a machine learning model used for control of mounted equipment and performing training of values of model parameters forming the machine learning model. This judicial exception is not integrated into a practical application because the claims fail to state with particularity what the method is trained to do. The claims identify improving processing load, however, the claims do not identify what tasks the machine learning model is taught to perform. The claims do not identify what parameters are collected or how they are collected. Thus, the features are broad and do not comport with the 2019 Subject Matter guidance example 39 for how claiming training a neural network should be claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent and dependent claims do not identify what training is performed what features are collected and how it is determined when the processing is performed in a vehicle versus at a server and result of the training. The claims are very broad with operations of transmitting, detecting, determining, performing, performing and processing without identifying what constitutes parameters, values, data set, or processing. The claims are aspirational in trying to improve processing without identifying what data is processed and when the threshold for when data is processed in a vehicle versus in a server.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “parameter” without identifying what structure collects the data or how the feature is defined. Therefore, it isn’t clear what the operation constitutes or the scope of the feature and how it affects processing workload.
Claims 1, 5, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of  “value” without identifying what structure collects the data or how the feature is defined. Therefore, it isn’t clear what the operation constitutes or the scope of the feature and how it affects processing workload.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666